ON REHEARING.
(4) On application for rehearing, it is contended that the writ for mandamus should not have been granted on the overruling by the court of respondent’s demurrer to relator’s petition without giving respondent an opportunity to file further answer to the petition. In answer to this contention it is sufficient to say that the case was submitted to this court upon the petition and demurrer, without any suggestion on respondent’s part that, if the demurrer were overruled, the respondent desired to file any further answer; but respondent by his conduct thus led this court to treat and consider the case as one solely of law on the record. The court is now therefore of the opinion that the discretion to set aside the final order granting the writ and to allow further answer should not be exercised, especially since it appears from the application for rehearing that the matters desired to be set up in the further answer are facts which appeared in the allegations of the petition itself, and which were duly considered by this court in reaching the conclusion that its discretion should be exercised in favor of granting the writ.
(5, 6) No suggestion is made that the answer desired now to be filed would contain any denial of any of the allegations of the petition, which are still conceded to be true. The matters of laches mentioned in the application for rehearing are such as were considered on demurrer. Nor is there any merit in the contention that the original complaint in the case was not before us in considering the petition and demurrers. The petition, by its allegation and without objection, made the original record in the case a part of the petition.
Application for rehearing overruled.